Opinion by
Dallinger, J.
In accordance with stipulation of counsel bridge table pencil holders, bookends, savings banks, paperweights, and koros (incense burners) chiefly used on the table or in the household for utilitarian purposes were held dutiable at' 40 percent under paragraph 339. Bookends, koros (incense burners), candlestands, and lampstands plated with silver were held dutiable at 50 percent under the same paragraph. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Woolworth v. United States (26 id. 221, C. A. D. 20) cited.